Citation Nr: 0920386	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for lumbar discectomy of 
L4-5 with central bulging disc, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2007 Board remand.  The matter was 
originally on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's low back disability is characterized by unfavorable 
ankylosis of the entire thoracolumbar spine.  

2.  The competent medical evidence does not show that the 
Veteran has experienced six weeks of incapacitating episodes 
with physician-prescribed bed rest during the past 12 months.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for the Veteran's lumbar discectomy of L4-5 with central 
bulging disc have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(2003), 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous Board Remand

The Board remanded this matter in February 2007 for a VA 
spine examination.  A remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  When remand orders are not complied with, the Board 
must insure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  The Board finds that the RO 
substantially complied with the Board's remand by providing a 
VA spine examination in March 2008.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, the VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The RO originally provided VCAA notice to the Veteran in 
correspondence dated in June 2003.  In that letter, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  

The Appeals Management Center sent a letter in March 2007 
which informed the Veteran that when service connection is 
granted, a disability rating and effective date of the award 
is assigned.  The RO also explained how the disability rating 
and effective date are determined.  In regards to assigning a 
disability rating, the RO informed the Veteran that VA 
considered the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on employment.  The RO also provided examples of 
evidence that the Veteran should submit that might affect how 
VA determined a disability rating.    

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued supplemental statements of the case in April 
2008 and January 2009.  The issuance of such notice followed 
by a readjudication of the claim remedied any timing defect 
with respect to issuance of compliant notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because 
information as to the impact of the Veteran's disability on 
his daily life is contained in the record.  Specifically, the 
March 2008 VA examination report provides detailed 
information regarding the effects of the disability on the 
Veteran's daily activities.  The Veteran stated that 
dressing, chores, shopping, exercise and traveling were 
moderately affected and that sports are totally prevented.    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO provided a VA spine examination in March 
2008 and obtained VA medical center (VAMC) and private 
treatment records.  The Veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Individual disabilities 
are assigned separate diagnostic codes.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.
 
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45;  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

All disabilities of the thoracolumbar and cervical spine are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), unless the 
Veteran is service-connected for intervertebral disc 
syndrome.  In that case, the disability is evaluated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 
 
Under the General Rating Formula, a 40 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  An 100 rating is warranted when there 
is unfavorable ankylosis of the entire spine.  These criteria 
are to be applied irrespective of whether there are any 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  The Board notes 
that the RO granted service connection for radiculopathy of 
the lower extremities in a rating decision which was sent to 
the Veteran in June 2008.  This decision was based on 
neurological findings from the March 2008 VA spine 
examination.  Since neurological abnormalities have been 
considered by the RO, the Board need not consider the 
assignment of a separate rating for any such disability.   

Regulations prior to September 26, 2003

The Veteran contends that he is entitled to a disability 
rating in excess of 40 percent for his low back disability.  
The Veteran filed his current increased rating claim in April 
2003.  Effective September 26, 2003, VA revised the criteria 
for rating general diseases and injuries of the spine, to 
include renumbering the diagnostic codes.  68 Fed. Reg. 51, 
454 (August 27, 2003).  

Because the Veteran filed his current claim for an increased 
rating for his back disability in April 2003, the Board is 
required to consider the claim in light of both the former 
and revised schedular criteria.  If application of the 
revised regulation results in a higher rating, then the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g).  Prior o the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation. 

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, a 10 percent evaluation required slight 
limitation of motion, a 20 percent evaluation required 
moderate limitation of motion, and a 40 percent evaluation 
required severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).   

Under former Diagnostic Code 5293, in effect prior to 
September 26, 2003, intervertebral disc syndrome was rated as 
40 percent disabling if characterized as severe, with 
recurring attacks and intermittent relief.  A 60 percent 
rating required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).    

Under former Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain was rated as 40 
percent disabling when there was severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  40 percent is the 
highest rating available under this section.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).     

Analysis

The Veteran underwent a VA spine examination in August 2003.  
During the examination, the Veteran complained of pain and 
stiffness in his lower back, especially in the morning.  The 
Veteran rated his pain as a seven to nine out of ten.  The VA 
examiner noted normal lumbar lordosis, with no spasm, 
scoliosis or atrophy.  Range of motion findings were 40 
degrees flexion to 20 degrees extension, 15 degrees lateral 
flexion bilaterally and 10 degrees rotation bilaterally.  The 
VA examiner stated there was limitation of motion of the 
lower back with evidence of degenerative disc disease.  

During his March 2008 VA examination, the Veteran described a 
history of pain, fatigue, decreased motion, stiffness, 
weakness and spasms.  He also reported experiencing three 
incapacitating episodes of thoracolumbar back pain during the 
past twelve months, some of these episodes lasting over two 
weeks.  He used a cane and a back brace and was unable to 
walk more than a few yards.  The examiner noted significant 
effects on the Veteran's occupation, which was the service 
and repair of electric scooters.  The Veteran was self-
employed but states that he currently had no work.  The VA 
examiner stated that the Veteran's range of motion was 
limited due to back pain.  He observed that the Veteran was 
morbidly obese, which added stress to his back.  

The VA examiner noted 20 degrees flexion, 15 degrees right 
lateral flexion, 25 degrees left lateral flexion and 25 
degrees lateral rotation bilaterally.  The examiner diagnosed 
lower level degenerative disc disease with spinal stenosis 
produced by disc bulging and small joint arthritis at L4 
compromising the left neural foramen.  The examiner noted 
that it was a minor abnormality.  There was no evidence of 
scoliosis, kyphosis or reverse lordosis.

VAMC treatment records showed numerous complaints of low back 
pain.  An April 2008 treatment note showed that the Veteran 
reported to the VAMC to discuss results of an MRI.  Dr. A.Y. 
listed the diagnoses as post-laminectomy syndrome, 
degenerative disc disease and degenerative joint disease.  A 
May 2008 treatment note indicates that the Veteran's low back 
flexion was limited to 50 percent of normal flexion.    

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's low back disability is 
appropriately evaluated as 40 percent disabling.  The 
evidence pertaining to the Veteran's present level of 
disability does not reflect unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § .71a, Diagnostic 
Codes 5235-5243 (2008).   

The Veteran is also not entitled to a rating in excess of 40 
percent under the previous rating criteria.  The Veteran has 
not been diagnosed with pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy.  Further, although the evidence shows the Veteran 
has episodes of intense pain, the record does not show that 
the Veteran has little intermittent relief from the pain.  
 
The Formula for Rating Intervertebral Disc Syndrome also does 
not provide for a rating in excess of 40 percent for the 
spine disability.  The Board has reviewed the medical 
evidence and finds no record of physician prescribed bed 
rest.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for assignment of an extraschedular 
evaluation.  Id.   


ORDER

An increased rating for the Veteran's lumbar discectomy of 
L4-5 with central bulging disc, currently rated as 40 percent 
disabling, is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


